COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Chikevia Rena Roberts v. The State of Texas

Appellate case number:    01-12-00723-CR
                          01-12-00724-CR
                          01-12-00725-CR

Trial court case number: 1305295, 1305843, & 1305927

Trial court:              337th District Court of Harris County

        Appellant’s motion for a 10-day extension to file compliant motions to withdraw is
GRANTED to enable counsel to confer with appellant as required. Texas Rule of Appellate
Procedure 9.2(b), the mailbox rule, is suspended and does not apply to this deadline. Counsel is
notified that if fully compliant motions are not filed in this Court by June 10, 2013, the appeal
will be abated to the trial court for the hearing described in this Court’s May 21, 2013 order.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court


Date: June 4, 2013